The opinion of the court was delivered by
Scott, C. J.
Plaintiff brought this action to recover damages for the breach of a contract in writing executed to the board of county commissioners'by the defendants, the body of which is as follows:
“ We, the undersigned, freeholders of said county and state, bind ourselves that in case block 23 in Thomas Coupe’s plat of Coupeville, Wash., is chosen by your hoi£orable body as a court-house site, that a good and sufficient warranty deed will be given to Island county for said block 23 without expense to the county.”
The complaint, in addition to certain formal allegations, *440alleged in substance that the hoard of county commissioners determined to provide for the erection of a courthouse building for the county at Ooupeville, the county-seat; that a large number of suitable sites were offered therefor at said place, among them being block 23 in question; that in pursuance of said undertaking the plaintiff, through its commissioners, entered into the contract aforesaid and selected said block 23 as the courthouse site, and caused a courthouse to be erected thereon; that they thereafter deihanded of the defendants a deed to said block 23 in pursuance of said agreement, and that the defendants refused to deliver or to cause a deed to the same to be delivered to the plaintiff; that by reason thereof plaintiff had been damaged in the sum of '$1,000. At the trial the plaintiff sought to introduce in evidence the proceedings of the board of commissioners in relation to the matter, to which the defendants objected, because the complaint failed to state a cause of action, in that the contract upon which the action was founded was void as against public policy, that the consideration for it was to induce the commissioners to erect the courthouse at a particular place, and to influence their discretion and judgment in the premises. The court sustained the objection and the plaintiff has appealed.
It appeared by the complaint that the defendants were not the owners of the block aforesaid, and it is contended by them on this appeal that the complaint does not state sufficient facts for the reason that it does not contain an allegation that the owners of the property had not deeded the same to the plaintiff. It does not appear that this objection was specifically urged in the lower court under the general objection that the complaint did not state sufficient facts, conceding that it was within the scope of such objection as made. Against the objection in this form *441the complaint should be liberally construed, and we think the allegation that the plaintiff had been damaged by reason of the failure and refusal of the defendants to cause the delivery of the deed was sufficient to state a cause of action. It is true such damage might have been caused by a delay or injury in some other manner in procuring the deed, if one was procured from the owners, as well as to have been in consequence of an entire failure to obtain a deed, but, if not satisfied with the allegation, the defendants should have moved to make it more definite and certain. It was sufficient against the objection as raised. It is further contended that the complaint did not allege that the block in question was of any value, but the same allegation of damages would dispose of this question, also, under the circumstances.
The defendants’ principal reliance is placed upon the invalidity of the contract. We are of the opinion that the authorities are in the main against them. The commissioners, as individuals, were to derive no benefit under this agreement whatever, and consequently the offer was in no sense a bribe to them to influence their judgment in selecting a location. The offer was to the éounty and the benefit accrued to the public. We see nothing in the offer of a free site for a public building making it contrary to public policy. Thompson v. Board, 40 Ill. 379; Odineal v. Barry, 24 Miss. 9; State Treasurer v. Cross, 9 Vt. 289 (31 Am. Dec. 626); Wells v. Taylor, 5 Mont. 202 (3 Pac. 255); Dishon v. Smith, 10 Iowa, 212; Hopkins v. Upshur, 70 Am. Dec. 375. When the site was selected the agreement on the part of the county was performed, and it became the duty of the defendants to cause a good and sufficient deed of the site to the county to be delivered to the commissioners.
[Reversed and remanded for a new trial.
Dunbar, Anders, Peavis and Gordon, JJ., concur.